Citation Nr: 9903632	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
myalgia paresthetica with residual injury to the left 
anterior and lateral femoral cutaneous nerve.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


INTRODUCTION

The veteran served on active duty from February 1943 to May 
1946.  In September 1998, the United States Court of Veterans 
Appeals (Court) vacated the Board of Veteran's Appeals' 
(Board) March 1998 denial of entitlement to an increased 
(compensable) evaluation for myalgia paresthetica with 
residual injury to the left anterior and lateral femoral 
cutaneous nerve and remanded the issue back to the Board; the 
Court dismissed the veteran's appeal of the issue of 
entitlement to an increased evaluation for postoperative 
herniorrhaphy residuals, left, with herniorrhaphy scar, 
right.  These actions were done in accordance with an August 
1998 Joint Motion For Partial Remand And To Stay Further 
Proceedings agreed to by the parties. 


REMAND

The above noted remand action by the Court was taken in order 
to obtain additional information as to whether the external 
cutaneous nerve of the thigh is the exact or sole site of the 
veteran's nerve injury.  It was noted in the Joint Motion 
that, in 1977, the veteran's injury was considered to involve 
the anterior and lateral femoral cutaneous nerves, as well as 
possibly the femoral nerve, because of the presence of some 
quadriceps weakness.  Diagnostic Code 8526 provides a 10 
percent evaluation for mild paralysis of the anterior crural 
(femoral) nerve and a 20 percent evaluation for moderate 
paralysis of the nerve.  Consequently, because the veteran 
has submitted a well-grounded claim for a compensable 
evaluation for myalgia paresthetica with residual injury to 
the left anterior and lateral femoral cutaneous nerve, and 
the medical evidence is inadequate for rating purposes, a 
remand is required in order to comply with the Board's duty 
to assist the veteran under 38 U.S.C.A. § 5107.  

Consequently, this case is REMANDED to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claim.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  After the above has been completed, 
the veteran should be examined by a 
physician with expertise in neurology to 
determine the current nature, extent, and 
severity of his service-connected myalgia 
paresthetica with residual injury to the 
left anterior and lateral femoral 
cutaneous nerve.  The claims file must be 
made available to the examiner for study 
prior to the examination.  Any indicated 
tests or studies, including 
electromyography and a nerve conduction 
study, should be conducted, and all 
findings should be reported in detail.  
The examiner should describe all 
symptomatology specifically due to the 
veteran's service-connected disability, 
to include any disability due to the 
femoral or femoral cutaneous nerves.  The 
neurological examiner should specifically 
identify all evidence of neuropathy 
associated with the service-connected 
disability and should specifically assess 
the extent of any such neuropathy, to 
include a discussion of the severity and 
frequency of the associated symptoms.  
The rationale for each opinion expressed 
should also be provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development and should readjudicate the 
issue of entitlement to a compensable 
evaluation for the veteran's service-
connected myalgia paresthetica with 
residual injury to the left anterior and 
lateral femoral cutaneous nerve, to 
include consideration of 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.321(b)(1) and 
4.7 and all pertinent diagnostic codes.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


